IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,565-01


                     EX PARTE WILLIAM JOHN BEICHNER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1280606 IN THE 338TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to thirty-five years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Beichner v. State, 14-11-00958-CR (Tex. App.—Houston [14th Dist.] 2012, no pet.).

        Applicant contends that he was denied the opportunity to file a petition for discretionary

review (PDR). Appellate counsel filed an affidavit with the trial court. The trial court found his

affidavit credible and determined that Applicant did not have the opportunity to file a PDR. The trial

court made no recommendation. We conclude that there was a breakdown in the system. Ex parte
                                                                                                    2

Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006). We find, therefore, that Applicant is entitled

to the opportunity to file an out-of-time PDR of the judgment of the Fourteenth Court of Appeals

in case number 14-11-00958-CR that affirmed his conviction in cause number1280606 from the

338th District Court of Harris County. Applicant shall file his petition for discretionary review with

this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: June 12, 2013
Do not publish